Order entered August 25, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00180-CR
                                     No. 05-14-00181-CR

                          MICHELLE SERBU MCCRANEY, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 401-82989-2012, 401-82990-2012

                                          ORDER
       The Court REINSTATES the appeals.

       On August 4, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s findings that: (1) appellant no

longer desires to pursue the appeals; and (2) counsel will be filing a motion to dismiss the

appeals.

       Appellant’s motion to dismiss the appeals is due within TEN DAYS of the date of this

order. If no motion to dismiss is filed within that time, the Court will dispose of the appeals

without further notice.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                /s/   DAVID EVANS
                                                      JUSTICE